STATE OF VERMONT 
                                            
                                ENVIRONMENTAL COURT 
 
                                           } 
Appeal of Monty                            }        Docket Nos.     7‐1‐04 Vtec  
                                           }                       47‐3‐04 Vtec 
                                           } 
                                    
 

                         Decision and Order on pending Motion 

       Appellant‐Applicant  Al  Monty  appealed  from  two  decisions  of  the  Town  of 

Barre  (Town)  Planning  Commission  denying  Appellant‐Applicant’s  two  subdivision 

permit applications.  Appellant‐Applicant is represented by L. Brooke Dingledine, Esq.; 

the  Town  as  Appellee  is  represented  by  Bruce  Bjornlund,  Esq.;  Interested  Persons 

Ronald Tremblay, Paula Tremblay, W. Scott Child, Sarah Child, Reginald Orvis, Nedra 

Orvis,  Robert  Boulanger,  Amy  Boulanger,  and  Amy  B.  Boulanger  (collectively 

hereinafter referred to as “Interested Persons”) are represented by Robert Halpert, Esq.; 

Interested Person Charles Desmarais represents himself.  

       Mr. Monty has moved for summary judgment on Question 1 of the Statement of 

Questions  in  both  appeals:  “Whether  the  Town  of  Barre  Planning  Commission  has 

jurisdiction to deny a subdivision permit based upon the claim that the Applicant does 

not have the right to install utilities in his 50’ private right‐of‐way?”  No other pre‐trial 

motions are now pending before this Court. 


                                   Factual Background 

       The following facts are undisputed unless otherwise noted. 

       1.     By deed dated August 30, 1991, Appellant‐Applicant bought two of three 

lots owned by a Mr. Giroux.  The two lots bought by Appellant‐Applicant did not have 


                                                1
road  frontage  on  Richardson  Road.1    The  August  30,  1991  deed  reserved  a  fifty‐foot 

easement across the lot retained by Giroux, which fronted on Richardson Road, in favor 

of the two lots purchased by Appellant‐Applicant.  The easement in this deed included 

the right to lay utilities, but did not speak to access. 

       2.      On  September  24,  1991,  a  second  deed  was  recorded,  clarifying  that 

vehicular  traffic  was  permitted  across  the  fifty‐foot  easement,  and  that  the  access  was 

limited for use by no more than two single‐family residences.  

       3.      On  September  1,  1994,  Appellant‐Applicant  purchased  the  remaining 

third lot, adjacent to Richardson Road, from Giroux.  Appellant‐Applicant now owned 

the  lot  previously  encumbered  by  the  fifty‐foot  easements  that  provided  for  both 

vehicular  and  utility  accesses  to  the  two  lots  Appellant‐Applicant  previously 

purchased.  

       4.      On January 12, 2000, Appellant‐Applicant received Planning Commission 

approval  to  subdivide  the  lot  with  road  frontage  (i.e.:  the  lot  he  purchased  on 

September 1, 1994) into six lots.   

       5.      Appellant‐Applicant sold the newly created Lot 10, containing the original 

fifty‐foot easement, to Paula and Ronald Tremblay on June 7, 2001.  The deed conveying 

the land to the Tremblays contained the following language: 

       Said  LOT  #10  is  conveyed  subject  to  a  fifty  (50)  foot  wide  right‐of‐way 
       easement  along  the  common  boundary  line  between  said  LOT  #10  and 
       lands now or formerly owned by Orvis.  Said right‐of‐way easement shall 
       be  for  ingress  and  egress  by  vehicular  and  pedestrian  traffic  from 
       Richardson  Road,  so‐called,  in  the  Town  of  Barre,  to  other  lands  and 
       premises of the grantor herein.    

       6.      This easement reservation made no mention regarding utilities. 




 The northerly‐most of the two lots purchased by Appellant‐Applicant has road frontage on School 
1

Road. 
                                                  2
       7.      On  June  7,  2001,  Appellant‐Applicant  received  Planning  Commission 

preliminary approval for his “Phase 4” subdivision permit application to subdivide the 

two lots without road frontage on Richardson Road into four lots.  Two of the new lots, 

labeled  Lots  17  and  18  on  the  “Phase  4  Site  Plan”  map  with  the  handwritten  date 

“6/7/01”,  were  to  be  accessed  via  the  fifty‐foot  easement  across  the  Tremblays’  parcel, 

and  the  third,  northerly‐most  lot,  labeled  Lot  16  on  the  “Phase  4  Site  Plan”  map,  had 

direct  access  to  School  Road.    Lot  16  was  granted  preliminary  approval  for 

development, but Lots 17 and 18 had deferrals placed on them, pending the submission 

of site plans for those two lots.     

       8.      On  July  23,  2001,  the  Planning  Commission  issued  conditional  final 

approval to Appellant‐Applicant for his “Phase 4” four‐lot subdivision. 

       9.      On  August  5,  2003,  Appellant‐Applicant  filed  his  application  (No.  

P‐03‐08‐24) to create a new four‐lot subdivision, by further subdividing Lots 17 and 18 

(i.e.:  the  two  lots  accessed  by  the  fifty‐foot  easement).    The  Planning  Commission 

deemed this application substantially complete on August 8, 2003.  

       10.     The  Planning  Commission  held  a  warned  public  hearing  on  subdivision 

application  No.  P‐03‐08‐24  on  November  12,  2003,  at  which  time  the  Planning 

Commission  voted  unanimously  to  deny  the  application.    The  Planning  Commission 

stated in its written decision of December 10, 2003 that the lots being proposed did not 

conform  with  the  Town’s  Code  of  Ordinances,  specifically  Subdivision  Regulations 

§§ 202,  § 401,  and  § 406(A);  Zoning  Ordinance  Art.  III,  § 3.4(B)  and  Art.  IV,  § 4.7;  and 

Chapter 8, Article III, § 8‐82 of the Town Code.  The basis of all these nonconformities 

was the ambiguity or absence of an explicit right to lay sewer and utility lines from the 

land‐locked lots to Richardson Road. 




                                                  3
       11.     On  January  8,  2004,  Appellant‐Applicant  appealed  to  this  Court  the 

Planning Commission’s denial of his application for a four‐lot subdivision. This appeal 

was assigned Docket No. 7‐1‐04 Vtec. 

       12.     On  December  24,  2003,  Appellant‐Applicant  filed  an  application,  No.  

P‐03‐12‐34,  for  revised  final  approval  of  the  previously  approved  two‐lot  subdivision.  

The purpose of the request for revised final approval was to lift the deferral placed on 

the two lots accessed by the fifty‐foot easement as part of the previous preliminary and 

final approvals of the “Phase 4” subdivision.  

       13.     On  January  14,  2004,  the  Planning  Commission  held  a  warned  public 

hearing  on  Appellant‐Applicant’s  application  for  revised  final  approval  of  the 

previously  approved  two‐lot  subdivision,  No.  P‐03‐12‐34.    The  Planning  Commission 

voted unanimously to deny the application and issued its written decision on February 

11,  2004.    The  Planning  Commission  again  provided  as  explanation  for  its  denial  that 

the  lots  proposed  for  development  would  be  nonconforming,  due  to  the  ambiguity 

concerning the easement. 

       14.      On  March  12,  2004,  Appellant‐Applicant  appealed  the  Planning 

Commission’s  denial  of  his  application  for  revised  final  approval  of  a  two‐lot 

subdivision to this Court.  This appeal was assigned Docket No. 47‐3‐04 Vtec. 


                                           Discussion 

       On  December  10,  2003,  in  Docket  No.  7‐1‐04  Vtec,  the  Planning  Commission 

denied Appellant‐Applicant’s application for a four‐lot subdivision of two lots (Lots 17 

and  18  in  the  “Phase  4”  site  plan  map),  located  south‐easterly  of  the  intersection  of 

Richardson  Road  and  School  Road  in  Barre.    On  February  11,  2004,  the  Planning 

Commission  denied  Appellant‐Applicant’s  application  for  revised  final  approval  to 

develop  Lots  17  and  18,  which  had  deferrals  placed  on  them  at  earlier  stages  of  the 

permitting process.  None of these lots have road frontage.   
                                                 4
       Appellant‐Applicant proposes that access to the lots for vehicular and pedestrian 

traffic  and  for  sewage  and  utility  lines  will  travel  across  the  fifty‐foot  right‐of‐way 

easement  Appellant‐Applicant  retained  when  he  sold  the  land  lying  between  the  lots 

and Richardson Road to Interested Persons Ronald and Paula Tremblay.  In its denial of 

both  applications,  the  Planning  Commission  found  that  there  was  “ambiguity  as  to 

sewer  service”  and  that  therefore  Appellant‐Applicant  had  not  met  his  burden  of 

showing compliance with the Town’s subdivision regulations. 

       It appears that Appellant‐Applicant has created his own quandary by selling the 

land between his proposed subdivision and Richardson Road, without retaining a clear 

right to lay utilities and sewer lines across the sold land.  In fact, Appellant‐Applicant 

does not appear to offer any specific evidence to support his apparent assertion that he 

has  the  right  to  lay  the  proposed  utilities  in  the  right  of  way  he  retained  when  he 

conveyed  the  encumbered  parcel  to  the  Tremblays.    In  drafting  the  easement  he 

retained, he made specific mention of access, but no mention of the right to lay sewer or 

utility lines.  Given the history of this easement, and the previous specific reference to 

sewer and utility line usage within it, we cannot disregard the omission in Appellant’s 

present  applications  of  any  specific  authority  to  lay  sewer  and  utility  lines  over 

property owned by an abutter. 

       Appellant‐Applicant  offers  no  authority  to  use  the  retained  right  of  way  as  he 

proposes.  His position does not appear to this Court to be much different than that of 

an applicant who proposes to develop property that he does not own, and to which he 

has no other right. 

       Any  applicant  bears  the  burden  of  demonstrating  compliance  with  the  Town’s 

Zoning  Ordinance  and  Subdivision  Regulations,  including  Subdivision  Regulations 

§ 415(A), which states that “[w]here inclusion of utilities are not to be in the street right‐

of‐way,  a  perpetual,  unobstructed  easement  shall  be  provided  with  satisfactory  access 

                                                 5
to the street.”  Regulations § 415(A).  The Planning Commission based both denials on a 

finding  that  the  plans  submitted  by  Appellant‐Applicant  were  ambiguous  as  to  sewer 

service.  The Commission therefore concluded that Appellant‐Applicant had not carried 

his burden of showing compliance with the applicable regulations. 

       Appellant‐Applicant  argues  that  the  Planning  Commission  exceeded  its 

jurisdiction  when  it  went  beyond  an  uncritical  acceptance  of  his  plans  by  questioning 

whether  utilities  and  sewer  lines  could  in  fact  be  located  in  the  fifty‐foot  right‐of‐way 

easement.  Appellant‐Applicant attempts to distinguish our holding in Appeal of Cole, 

Docket No. 174‐10‐01 Vtec (Vt. Envtl. Ct., May 12, 2003), on the ground that while the 

subdivision regulations at issue in Cole “required access by a private street, permanent 

easement  or  right‐of‐way.  .  .  .[n]o  such  right‐of‐way  requirement  exists  in  the  Barre 

Town Ordinances.”  Appellant‐Applicant’s Mot. for Summ. J. at 3.  However, as noted 

above,  the  Barre  Town  Subdivision  Regulations  require  at  § 415(A)  that  “[w]here 

inclusion of  utilities  are  not to be in the street right‐of‐way,  a perpetual, unobstructed 

easement shall be provided with satisfactory access to the street.”  As Lots 17 and 18 do 

not have street frontage, the easement requirement for utility access in § 415(A) applies. 

       This Court has previously addressed the delicate balance between assuring that 

applicants  meet  their  threshold  burden  of  proving  compliance  with  the  applicable 

municipal  regulations  and  our  lack  of  jurisdiction  over  property  rights  disputes.    In 

addition to the Cole case, this Court has recently commented on this same legal issue in 

the  following  two  appeals:    Appeal  of  Van  Nostrand,  Docket Nos.  209‐11‐04  Vtec  and 

101‐5‐05  Vtec  (Vt.  Envtl.  Ct.,  Jan.  13,  2006)  (“[T]he  Environmental  Court  is  not  vested 

with the jurisdiction to determine the parties’ respective private property rights to land 

or  easements  that  benefit  or  encroach  upon  their  property,  including  the  extent  of  the 

right‐of‐way’s  use.    We  intend  only  to  determine  whether  Appellant‐Applicants  have 

met  their  threshold  burden  of  evidencing  their  interest  and  right  in  the  property  for 

                                                  6
their proposed development.  Any further claims to title, or claims attacking the same, 

must be presented to the appropriate Superior Court for adjudication.”); and Appeal of 

Bowman,  Docket  No.  70‐5‐90  Vtec  (Vt.  Envtl.  Ct.,  June  21,  2005)  (“Although  the 

Environmental  Court  does  have  jurisdiction  to  determine  whether  a  permit  applicant 

has  met  all  the  requirements  of  the  zoning  ordinance,  including  whether  the  permit 

applicants have met their burden of proof that they have access to their property over 

an easement of a certain minimum width, it does not have jurisdiction to determine the 

underlying property rights of the affected parties.”).  We see no reason in these appeals 

to differ in our analysis. 

       In  the  present  appeals,  neither  the  Planning  Commission,  nor  this  Court,  has 

jurisdiction to determine the attributes of Appellant‐Applicant’s right‐of‐way easement, 

including whether Appellant‐Applicant has the right to lay utility and sewer lines to his 

proposed  development.    In  the  proceedings  below,  the  Planning  Commission  did  not 

determine that Appellant‐Applicant lacked the right to lay utility and sewer lines in his 

right‐of‐way  easement.    Rather,  the  Planning  Commission  based  its  denials  on 

Appellant‐Applicant’s  failure  to  show  that  his  lots  had  the  sewer  and  utility  access 

required by Regulations § 415(A).   

       A  determination  that  an  applicant  has  not  demonstrated  the  existence  of  the 

required  access  is  not  a  determination  no  such  access  exists.    Because  the  Planning 

Commission did not determine the property rights of Appellant‐Applicant in relation to 

abutters, but rather determined that Appellant‐Applicant had not carried his threshold 

burden  of  showing  compliance  with  the  Subdivision  Regulations,  the  Planning 

Commission acted within its jurisdiction.   

       Based  upon the evidence presented in this  proceeding, we have made  our own 

independent  determination  that  Appellant‐Applicant  has  thus  far  failed  to  meet  his 

threshold  burden  of  presenting  evidence  that  his  proposed  subdivision  complies  with 

                                               7
the  dictates  of  Regulations  § 415(A).    We  therefore  determine  that  Appellant‐

Applicant’s  Motion  for  Summary  Judgment  should  be  denied  by  answering  his  first 

Question in the affirmative:  an appropriate municipal panel does have the authority to 

deny  an  application  based  upon  a  determination  that  an  applicant  has  not  met  their 

threshold burden of showing compliance with applicable ordinance provisions. 

       There remains some question as to how Appellant‐Applicant intends to meet his 

threshold  burden  at  a  de  novo  merits  hearing  before  this  Court.    To  the  extent  that 

Appellant‐Applicant  does  not  intend  to  present  further  evidence  of  his  proposed 

development’s compliance with Regulations § 415(A), we ask that he immediately give 

notice of the same to all parties and this Court.  In the event that no new evidence will 

be presented, the Court will entertain a motion to dismiss these appeals. 


       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that the Appellant‐Applicant’s Motion for Summary Judgment is DENIED.  This matter 

shall  now  proceed  to  a  hearing  on  the  merits,  which  shall  be  scheduled  pursuant  to 

separate notice by the Court Manager. 

       Done at Berlin, Vermont, this 24th day of January, 2006. 


                                              

                                             __________________________________________ 
                                                Thomas S. Durkin, Environmental Judge




                                                 8